IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                           :   No. 2903 Disciplinary Docket No. 3
                                            :
 CHRISTOPHER M. MANGANELLO                  :   No. 103 DB 2022
 A/K/A CHRISTOPHER MICHAEL                  :
 MANGANELLO                                 :   (Supreme Court of New Jersey, Nos. D-
                                            :   81 and D-90 September Term 2020)
                                            :
                                            :   Attorney Registration No. 82728
                                            :
                                            :   (Out of State)




                                         ORDER



PER CURIAM

       AND NOW, this 5th day of October, 2022, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Christopher M. Manganello, a/k/a Christopher Michael Manganello, is suspended from

the practice of law in the Commonwealth of Pennsylvania for a period of six months and

for a separate period of one year, to be served consecutive to the aforementioned six-

month suspension, consistent with the Orders of the Supreme Court of New Jersey. He

shall also comply with all the provisions of Pa.R.D.E. 217.